
	
		II
		111th CONGRESS
		1st Session
		S. 1931
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To enhance the ability of Congress to oversee matters
		  pertaining to nuclear nonproliferation identified in the findings and
		  recommendations of the December 2008 Report of the Commission on the Prevention
		  of Weapons of Mass Destruction Proliferation and Terrorism, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening the Oversight of
			 Nuclear Nonproliferation Act of 2009.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Armed Services, the Select Committee on Intelligence, and the
			 Committee on Energy and Natural Resources of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Oversight and Government Reform, the
			 Committee on Armed Services, the Permanent Select Committee on Intelligence,
			 and the Committee on Energy and Commerce of the House of
			 Representatives.
				(2)CommissionThe
			 term Commission means the Commission on the Prevention of Weapons
			 of Mass Destruction Proliferation and Terrorism established by section 1851 of
			 the Implementing Recommendation of the 9/11 Commission Act of 2007 (Public Law
			 110–53; 121 Stat. 501).
			(3)CoordinatorThe
			 term Coordinator means the President’s Coordinator for the
			 Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 established by section 1841(b)(1) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (50 U.S.C. 2931(b)(1)).
			(4)Deputy
			 coordinatorThe term Deputy Coordinator means the
			 Deputy United States Coordinator for the Prevention of Weapons of Mass
			 Destruction Proliferation and Terrorism established under section 1841(b)(2) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(2)).
			(5)Highly enriched
			 uraniumThe term highly enriched uranium means
			 uranium that contains at least 20 percent of the uranium isotope 235.
			(6)IAEAThe
			 term IAEA means the International Atomic Energy Agency.
			(7)Special nuclear
			 materialThe term special nuclear material has the
			 meaning given the term in section 11(aa) of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(aa)).
			3.Report on United
			 States nuclear nonproliferation efforts
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Coordinator shall submit to the
			 appropriate congressional committees an unclassified report, with classified
			 annexes as necessary, on the findings and recommendations of the Commission
			 described in subsection (b).
			(b)ContentThe
			 report required under subsection (a) shall include the following:
				(1)A description of
			 the financial incentives the United States Government used during the previous
			 year to promote civilian nuclear energy abroad, including the types, amounts,
			 and recipients of such financial incentives.
				(2)A description of
			 the actions the United States Government has taken for improving the secure
			 civilian storage of, and minimizing the use and export of, weapons useable
			 highly enriched uranium during the previous year, and the amount the United
			 States Government spends annually to fuel United States civilian reactors that
			 use highly enriched uranium.
				(3)A description of
			 the actions that have been taken by the United States Government to implement
			 title V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.)
			 during the previous year and any obstacles pertaining to its implementation
			 with recommended actions.
				(4)(A)A description of the
			 steps the United States Government has taken during the previous year to
			 upgrade the physical security of civilian nuclear facilities in the United
			 States that store or handle special nuclear material.
					(B)A comparison of the current physical
			 security standards used at civilian nuclear facilities in the United States
			 that store or handle special nuclear material to those standards used by the
			 United States Armed Forces to secure such materials.
					(5)A United States
			 Government assessment of the capabilities of the IAEA, completed in
			 consultation with all relevant United States Government agencies, including the
			 Office of the Director of National Intelligence, including—
					(A)the ability of
			 IAEA to meet its own timely detection inspection goals;
					(B)the ability of
			 IAEA to afford timely detection of possible military diversions and whether or
			 not the IAEA has met its own timely detection inspection goals; and
					(C)recommendations
			 for whether and how the IAEA should update its definitions of how much special
			 nuclear material is needed to create a nuclear bomb and how long it takes to
			 convert such special nuclear material into nuclear bombs.
					(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
			4.Report on United
			 States work with IAEA on nuclear nonproliferation
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Coordinator shall submit to the appropriate congressional
			 committees an unclassified report, with classified annexes as necessary, on the
			 findings and recommendations of the Commission under subsection (b).
			(b)ContentThe
			 report required under subsection (a) shall include details about the progress
			 of the work of the United States Government with the IAEA Director General
			 to—
				(1)establish a
			 safeguards user fee, whereby countries with inspected facilities would be
			 assessed a fee to help cover the costs of IAEA inspections;
				(2)assess whether
			 the IAEA can meet its own inspection goals, whether those goals afford timely
			 detection to account for a bomb’s worth of special nuclear material, whether
			 there are situations in which achieving those goals is not possible, and what
			 corrective actions, if any, might help the IAEA to achieve its inspection
			 goals;
				(3)promote
			 transparency at suspect sites and to encourage IAEA member states to maintain a
			 registry, made available to other IAEA members upon request, of all foreign
			 visitors at safeguarded sites;
				(4)provide for the
			 acquisition and implementation of near-real-time surveillance equipment in the
			 use of safeguards, including at sites where nuclear fuel rods are located;
			 and
				(5)require that the
			 transfer of all items on the Nuclear Suppliers Group dual-use and trigger lists
			 be reported to the IAEA in advance and develop a system to process and analyze
			 the information.
				(c)Absence of the
			 coordinator and the deputy coordinatorThe President shall submit
			 the report required under this section if neither the Coordinator nor the
			 Deputy Coordinator have been appointed pursuant to section 1841(b)(3) of the
			 Implementing Recommendation of the 9/11 Commission Act of 2007 (50 U.S.C.
			 2931(b)(3)).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 reporting requirements under sections 3 and 4 for fiscal year 2010 and each
			 subsequent year thereafter.
		
